DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1, 3, 5-6, 8-14, 16-17, 19-20 and 38-39, in the reply filed on 5-12-22 is acknowledged.
Claims 21, 34 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-12-22.
Applicant’s amendment filed on 9-30-20 has been entered.  Claims 1, 3, 5-6, 8-12, 14, 17, 19-21, 34 and 38-40 have been amended.  Claims 2, 4, 7, 15, 18, 22-33 and 35-37 have been canceled.  Claims 1, 3, 5-6, 8-14, 16-17, 19-21, 34 and 38-40 are pending.
Claims 1, 3, 5-6, 8-14, 16-17, 19-20 and 38-39 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9-30-20 and 5-13-22 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 2-27-20 only contains 28 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-6, 8-14, 16-17, 19-20 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a method of treating a subject having CORD6” in line 1 of claim 1 is vague and renders the claim indefinite.  It is unclear whether it is intended to treat the CORD6 in the subject or to treat something else other than CORD6 in the subject.  It is unclear what in the subject is intended to be treat.  Claims 3, 5-6, 8-14, 16-17, 19-20 and 38-39 depend from claim 1 but fail to clarify the indefiniteness.
The term “CORD6” in line 1 of claim 1 is vague and renders the claim indefinite.  The term “CORD6” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “CORD6” would be remedial.  Claims 3, 5-6, 8-14, 16-17, 19-20 and 38-39 depend from claim 1 but fail to clarify the indefiniteness.
The term “GUCY2D” in line 3 of claim 1 is vague and renders the claim indefinite.  The term “GUCY2D” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “GUCY2D” would be remedial.  Claims 3, 5-6, 8-14, 16-17, 19-20 and 38-39 depend from claim 1 but fail to clarify the indefiniteness.
The term “rAAV” in line 2 of claim 6 is vague and renders the claim indefinite.  The term “rAAV” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “rAAV” would be remedial.  Claims 17 and 19-20 depend from claim 6 but fail to clarify the indefiniteness.
The terms “CRX”, “FIZ1”, “CMV”, “CBA”, “EF1a”, “Nrl”, “IRBP” and “IRBP-GNAT2” in the last two lines of claims 9-11 are vague and render the claim indefinite.  The terms “CRX”, “FIZ1”, “CMV”, “CBA”, “EF1a”, “Nrl”, “IRBP” and “IRBP-GNAT2” are abbreviations that can stand for various meanings.  It is unclear what meaning is intended for those terms.  Spelling out the terms would be remedial.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-6, 8-14, 16-17, 19-20 and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for subretinally injecting AAV8(733)-hGRK1-hdGucy2e + AAV5-hGRk1-Cas9 + AAV5-U6-Gucy2e-gRNA16-GRK1-GFP vectors into the eyes of GC1+/-:GC2-/- mice and shows ERG amplitudes were higher in the eyes which received AAV-hdGucy2e as compared the mice without receiving AAV-hdGucy2e gene, does not reasonably provide enablement for treating CORD6 in a subject by administering to the subject having CORD6, a first nucleic acid encoding a gRNA targeting a GUCY2D gene sequence and a second nucleic acid encoding an RNA-guided endonuclease without the use of a replacement gene encoding a functional guanylate cyclase, or further administering a replacement nucleic acid encoding a replacement functional guanylate cyclase to the subject via various administration routes so as to ameliorate the pathological symptoms of the CORD6.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 1, 3, 5-6, 8-14, 16-17, 19-20 and 38-39 are directed to a method of treating a subject having CORD6, the method comprising administering to a subject having CORD6, a first nucleic acid encoding a gRNA targeting a GUCY2D gene sequence and a second nucleic acid encoding an RNA-guided endonuclease, wherein the gRNA targets both an autosomal dominant allele of GUCY2D and a wild type allele of GUCY2D in the subject.  Claim 3 further comprises administering a replacement nucleic acid encoding a replacement functional guanylate cyclase to the subject.  Claim 5 specifies the RNA-guided endonuclease is selective for the autosomal dominant allele of GUCY2D.  Claim 6 specifies the first and second nucleic acids are administered in one or more rAAV particles, and/or the replacement nucleic acid is administered in one or more rAAV particles.  Claim 8 specifies the replacement nucleic acid comprises a functional GUCY2D gene that is hardened such that the gRNA no longer recognizes the gene, or the RNA-guided endonuclease no longer recognizes the PAM site.  Claim 9 specifies the first nucleic acid comprises a first promoter operably connected to a gene encoding the gRNA, and wherein the first promoter is selected from the group as recited.  Claim 10 specifies the second nucleic acid comprises a second promoter operably connected to a gene encoding the RNA-guided endonuclease, and wherein the second promoter is selected from the group as recited.  Claim 11 specifies the replacement nucleic acid comprises a replacement promoter operably connected to a replacement functional GUCY2D gene, and wherein the replacement promoter is selected from the group as recited.  Claim 12 specifies the RNA-guided endonuclease is a Cas9.  Claim 13 specifies the selected RNA-guided endonuclease is a modified Cas9 that is selective for the autosomal dominant allele of GUCY2D.  Claim 14 specifies the subject has a symptom selected from the group consisting of loss of visual acuity, abnormal colon vision, photophobia, visual field loss, macular atrophy, rod degeneration and loss of peripheral visual field.  Claim 16 specifies the replacement nucleic acid comprises a wild-type GUCY2D gene from a non-human primate species.  Claim 17 specifies the one or more rAAV particles comprises rAAV capsid protein of the rAAV serotype recited.  Claims 19-20 specify the first and second nucleic acids and the replacement nucleic acid or the one or more rAAV particles are administered intravitreally and subretinally to one or both eyes of the subject, respectively.  Claim 38 specifies the subject is human.  Claim 39 specifies the method reduces the severity of one or more of the following symptoms in the subject: loss of visual acuity, abnormal colon vision, photophobia, visual field loss, macular atrophy, rod degeneration and loss of peripheral visual field.
Here the claims are interpreted as a method of treating CORD6 in a subject by using the claimed nucleic acids or rAAV particles.

Nature of the invention: 
A method of treating a subject having CORD6, the method comprising administering to a subject having CORD6, a first nucleic acid encoding a gRNA targeting a GUCY2D gene sequence and a second nucleic acid encoding an RNA-guided endonuclease, wherein the gRNA targets both an autosomal dominant allele of GUCY2D and a wild type allele of GUCY2D in the subject, or further comprises administering a replacement nucleic acid encoding a replacement functional guanylate cyclase to the subject.  

The state of the prior art: 
The state of the art of treating CORD6 in a subject by administering to the subject having CORD6, a first nucleic acid encoding a gRNA targeting a GUCY2D gene sequence and a second nucleic acid encoding an RNA-guided endonuclease, or further administering a replacement nucleic acid encoding a replacement functional guanylate cyclase to the subject via various administration routes so as to ameliorate the pathological symptoms of the CORD6 was unpredictable before the effective filing date of the claimed invention. 

The breadth of the claims: 
The claims encompass a method of treating CORD6 in a subject by administering to the subject having CORD6, a first nucleic acid encoding a gRNA targeting a GUCY2D gene sequence and a second nucleic acid encoding an RNA-guided endonuclease, or further administering a replacement nucleic acid encoding a replacement functional guanylate cyclase to the subject via various administration routes so as to ameliorate the pathological symptoms of the CORD6, wherein the various administration routes include direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, intravitreal injection, subretinal injection and intranasal administration etc.  

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses mutations in GUCY2D, the gene encoding retinal guanylate cyclase-1 (retGC1), are the lading cause of autosomal dominant, cone-rod dystrophy (adCORD).  GUCY2D-adCORD or con-rod dystrophy type 6 (CORD6) accounts for 35 % of adCORD cases.  CORD6 causing mutations are confined to residues 838 of GUCY2D.  Gene replacement strategies are not suitable for treating dominantly inherited retinal dystrophies where gain of function mutations are responsible for dysfunction and dystrophy.  Therapeutic intervention for dominant disease can be achieved by editing both mutant and wild type alleles in conjunction with delivery of a normal, hardened gene no recognized by the CRISPR/Cas9 reagents.  S. aureus (Sa)Cas9 guide RNAs targeting the mouse Gucy2e and cynomolgus macaque/human GUCY2D loci were selected to target the early coding sequence of the genes.  The chosen Gucy2e gRNA (guide 16) has an indel rate of 35% in mouse 3T3 cells.  The chosen GUCY2D gRNAs (guide 27) had an indel rate of 46% in HEK293 cell.  AAV5-hGRK1 (human rhodopsin kinase promoter) drove efficient Cas9 expression in mouse retina.  Guide 27 (SEQ ID No. 9) was not predicted to target Gucy2e and guide 16 (SEQ ID No. 13) was not predicted to target GUCY2D (Example 1, p. 32-35).  Cohorts of 20 age-matched C57BL/6 mice were subretinally injected in their right eyes with two vectors: AAV5-U6-(M)Gucy2e-gRNA16-hGRK1-GFP + AAV5-hGRK1-Cas9,  Left eyes received AAV5-U6-(P)GUCY2D-gRNA27-hGRK1-GFP + AAV5-hGRK1-Cas9.  Cas9 was detectable in retinas injected with either AAV-GUCY2D gRNA27 + AAV-Cas9 or AAV-Gucy2e gRNA16 + AAV-Cas9.  DNA from the GFP+PRs of mice injected with AAV-Gucy2e gRNA16 + AAV-Cas9 exhibited 44.8% editing at the predicted Gucy2e locus and editing was restricted to cells expressing the hGRK1 driven reporter.  Editing of Gucy2e did not occur in either GFP+ or GFP- cells from right eyes injected with AAV-GUCY2D-gRNA + AAV-Cas9 (Example 1, p. 36-38).  Both rod and cone function were significantly decreased in eyes injected with AAV5-Gucy2e gRNA16 + AAV-Cas9 relative to hose receiving control AAV5-GUCY2D gRNA27 + AAV-Cas9.  retGC1 expression was profoundly reduced in PRs within the bleb of AAV5-Gucy2e-gRNA16/Cas9 treated eyes whereas PRs in the control, AAV5-GUCY2D gRNA27/Cas9-injected eyes exhibited wild type-like retGC1 expression in their outer segments (Example 1, p. 38).  By 20 weeks post-injection, photopic (cone-mediated) and scotopic (rod-mediated) function were significantly reduced in eyes injected with AAV-Cas9 + AAV-Gucy2e gRNA relative to those injected with AAV-Cas9 + AAV-orthologous gRNA control or vehicle alone (Example 1, p. 39, Fig 17A-17I).  Three macaques received subretinal injections of AAV5-U6-GUCY2D-gRNA27-hGRK1-GFP + AAV5-hGRK1-Cas9 (right eyes) and AAV5-Gucy2e-gRNA16-hGRK1-GFP + AAV5-hGRK1-Cas9 (left eyes), except one animal received AAV5-hGRK1-GFP alone in its left eye.  Mutational ERG analysis revealed a subretinal decrease in central retinal function in AAV-GUCY2D-gRNA27/Cas9-treated eyes, and eyes injected with AAV-Gucy2e gRNAQ16/Cas9 exhibit some loss of function, albeit less than that observed in AAV-GUCY2D gRNA27/Cas9-treated eyes.  Editing was restricted to the GFP+ cells from AAV-GUCY2D gRNA27/Cas9-treated retinas.  The editing efficiency was similar (~10%) in all three macaques (Example 1, p. 40-41).    
Example 2 describes AAV-CRISPR/Cas9 gene editing in human GUCY2D(T838S) transgenic mouse models of CORD6.  R838S CORD transgenic mice were generated and “379” line exhibits a more gradual deterioration (slower line) and line “362” has a more severe phenotype (faster line).  Cohorts of mice for each line receive subretinal injection of AAV-GUCY2D gRNA27-hGRK1-GFP + AAV-hGRK1-Cas9 packaged in either AAV5, AAV8 or AAV2 in their right eyes.  Left eyes receive AAV-hGRK1-GFP packaged in the matched capsid.  Fig19A-19D shows post-injection results for GUCY2D editing in R838S transgenic mice.  AAV-CRISPR/Cas9-based editing of GUCY2D is therapeutic in a transgenic mouse model of R838S CORD6.  By 10 weeks post-injection, scotopic (rod-mediated) function was significantly improved in eyes injected with AAV-Cas9 + AAV-GUCY2D gRNA relative to those injected with AAV-Vas9 + AAV-orthologous gRNA control.  Significant preservation of retinal structure was observed in GUCY2D-edited eyes relative to control (Example 2, p. 44-45).  A “knock out + complementation in trans” approach was tested in which Gucy2e was knocked out and complemented with a “hardened” Gucy2e gene delivered together with the CRISPR/Cas9 reagents.  “Hardened” Gucy2e was cloned into the U6-Gucy2e-gRNA16-hGRK1-GFP to replace GFP.  The right eyes of GC1+/-: GC2-/- mice were injected with AAV8(733)-hGRK1-hdGucy2e + AAV5-hGRk1-Cas9 + AAV5-U6-Gucy2e-gRNA16-GRK1-GFP vectors.  Left eyes received AAV5-hGRK1-Cas9 + AAV5-U6-Gucy2e-gRNA16-hGRK1-GFP.  Left eyes (Gucy2e edited only) exhibited significant declines in retinal function by 4 weeks post-injection.  ERG amplitudes were higher in the right eyes which also received AAV-hd-Gucy2e (Example 4, p. 48).
The specification fails to provide adequate guidance and evidence for how to treat CORD6 in a subject by administering to the subject having CORD6, a first nucleic acid encoding a gRNA targeting a GUCY2D gene sequence and a second nucleic acid encoding an RNA-guided endonuclease, or further administering a replacement nucleic acid encoding a replacement functional guanylate cyclase to the subject via various administration routes so as to ameliorate the pathological symptoms of the CORD6 in vivo.

The unpredictable nature of the art:
The claims encompass treating CORD6 in a subject.  McKusick et al., 2018 (#601777, OMIM, CORD6, p. 1-6) describes cone-Rod dystrophy-6 (CORD6) is caused by heterologous mutation in the retinal guanylate cyclase gene (GUCY2D).  Either the foveal ERG amplitudes were abnormally low or the foveal/parafoveal ratio was abnormal in all affected individuals.  In addition to childhood-onset clinical and electroretinographic features of CORD, moderate myopia and pendular nystagmus were seen in affected individuals.  CORD6 patients showed early cone dysfunction in the first decade of life, characterized by decreased vision acuity, severe color dyschromatopsia and photophobia.  Electrophysiologic testing revealed marked loss of photopic function, with scotopic function relatively well preserved, and the visual field showed a consistent central scotoma.  During the second and third decades, visual acuity decreased dramatically, and the color vision defect consisted of achromatopsia.  After the age of 40 years, peripheral visual field loss and progressive night blindness were observed, and the ERG became nonrecordable (e.g. pages 1-2).  There are different pathological symptoms or phenotypes of CORD6.  
The specification discloses A “knock out + complementation in trans” approach in which Gucy2e was knocked out and complemented with a “hardened” Gucy2e gene delivered together with the CRISPR/Cas9 reagents.  The right eyes of GC1+/-: GC2-/- mice were injected with AAV8(733)-hGRK1-hdGucy2e + AAV5-hGRk1-Cas9 + AAV5-U6-Gucy2e-gRNA16-GRK1-GFP vectors.  Left eyes received AAV5-hGRK1-Cas9 + AAV5-U6-Gucy2e-gRNA16-hGRK1-GFP.  Left eyes (Gucy2e edited only) exhibited significant declines in retinal function by 4 weeks post-injection.  ERG amplitudes were higher in the right eyes which also received AAV-hd-Gucy2e (Example 4, p. 48).  The specification also discloses that Cohorts of 20 age-matched C57BL/6 mice were subretinally injected in their right eyes with two vectors: AAV5-U6-(M)Gucy2e-gRNA16-hGRK1-GFP + AAV5-hGRK1-Cas9,  Left eyes received AAV5-U6-(P)GUCY2D-gRNA27-hGRK1-GFP + AAV5-hGRK1-Cas9.  Both rod and cone function were significantly decreased in eyes injected with AAV5-Gucy2e gRNA16 + AAV-Cas9 relative to hose receiving control AAV5-GUCY2D gRNA27 + AAV-Cas9.  By 20 weeks post-injection, photopic (cone-mediated) and scotopic (rod-mediated) function were significantly reduced in eyes injected with AAV-Cas9 + AAV-Gucy2e gRNA relative to those injected with AAV-Cas9 + AAV-orthologous gRNA control or vehicle alone (Example 1, p. 39, Fig 17A-17I).  Three macaques received subretinal injections of AAV5-U6-GUCY2D-gRNA27-hGRK1-GFP + AAV5-hGRK1-Cas9 (right eyes) and AAV5-Gucy2e-gRNA16-hGRK1-GFP + AAV5-hGRK1-Cas9 (left eyes), except one animal received AAV5-hGRK1-GFP alone in its left eye.  Mutational ERG analysis revealed a subretinal decrease in central retinal function in AAV-GUCY2D-gRNA27/Cas9-treated eyes, and eyes injected with AAV-Gucy2e gRNA16/Cas9 exhibit some loss of function, albeit less than that observed in AAV-GUCY2D gRNA27/Cas9-treated eyes.  It is apparent that when Cas9 and gRNA (guide RNA 16) specific for Gucy2e (R838S) were used to target mouse gucy2e gene in mouse model, both photopic and scotopic function were significantly reduced in the eyes.  When Cas9 and gRNA (guide RNA 27) specific for GUCY2D (R838S) were used to target GUCY2D gene in macaques, mutational ERG analysis revealed a subretinal decrease in central retinal function in AAV-GUCY2D-gRNA27/Cas9-treated eyes.  Only when Cas9, specific gRNA and hardened Gucy2e gene were delivered to the mouse model subretinally, ERG amplitudes were higher in the right eyes which also received AAV-hd-Gucy2e (Example 4, p. 48).  When Cas9 and gRNA (or sgRNA) are used to edit genome of a cell, the gRNA brings Cas9 protein to the targeted genomic DNA to introduce a double strand break (DSB) or single strand break (SSB) to the genomic DNA.  It is unclear how such genomic DNA editing would be able to provide therapeutic effect in treating CORD6 in a subject.  There is no evidence of record that shows Cas9 and gRNA (or sgRNA) alone can be used to treat CORD6 in a subject in vivo.  It is unclear how NHEJ (non-homologous end joining) or HDR (homology directed recombination) without the use of template DNA donor after the introduction of DSB or SSB at the target gene would be able to provide therapeutic effect in treating CORD6 in a subject by ameliorating the pathological symptoms of the CORD6.
Further, among the pathological symptoms of CORD6, the specification only discloses higher ERG amplitudes but fails to demonstrate that the claimed method can treat CORD6 in vivo by ameliorate the pathological symptoms, such as loss of visual acuity, abnormal color vision, photophobia, visual field loss, macular atrophy, rod degeneration and loss of peripheral visual field.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice full scope of the invention claimed.,
In addition, the state of the prior art of gene transfer or gene therapy was highly unpredictable before the effective filing date of the claimed invention.  While progress has been made for gene transfer in vivo, vector targeting to desired tissues or cells in vivo continues to be unpredictable and inefficient as supported by numerous teachings available in the art.  There are many factors that contribute to the unpredictability of gene transfer or gene therapy in vivo.
Kotterman et al., 2014 (Nature Reviews, Vol. 15, p. 445-451) reports that AAV still has significant challenges regarding successful use in treatment regimens (pg. 450 col. 2). Specifically Kotterman points out “widespread natural exposure to AAVs has resulted in a large portion of the population with neutralizing antibodies specific to capsids in the blood and other body fluids, which markedly limit gene delivery by many natural vectors... following cellular transduction, AAV capsid epitopes can become cross-presented on major histocompatibility complex (MHC) class I molecules, which leads to the elimination of transduced cells by capsid-specific cytotoxic T lymphocytes and the corresponding loss of gene expression".  “For systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue.  A vector that gains access to an organ, or that is directly administered to that organ, can then encounter numerous transport barriers to efficient transduction of the often large tissue volumes involved in disease, including cell bodies and intervening extracellular matrix to which many AAV variants bind".  “The surface of a target cell may lack the primary and/or secondary receptors that are necessary for vector binding and internalization.  Furthermore, endosomeal escape, proteasomal escape, nuclear entry and vector unpackaging all represent barriers to transduction" (e.g. p. 447, under BOX 1).
Shim et al., 2017 (Current Gene Therapy, Vol. 17, No. 5, p. 1-18) reports that in all gene therapy applications, delivery issues are essential, and nucleic acids are highly polar macromolecules and cannot diffuse through cell membranes.  For the delivery of nucleic acids into target cells, viral and nonviral methods have been used.  Despite success, viral vectors still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems (e.g. p. 1, right column, 2nd paragraph).  “Although nonviral methods have many advantages, including safety, the reasons these methods are falling behind viral methods with regard to outcomes might still be a matter of “delivery”, including passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release… Behavior in the physiological environment is the most important hurdle for vectors” (e.g. p. 13, left column, 4th full paragraph).  Thus, viral vector delivery of nucleic acid still suffers from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems.  Nonviral delivery of nucleic acid still face the hurdle of passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release.
Lenzi et al., 2014 (NCBI Bookshelf, A Service of the National Library of Medicine, National Institute of Health, Oversight and Review of Clinical Gene Transfer Protocols: Assessing the Role of the Recombinant DNA Advisory Committee.  Washington (DC): National Academies Press (US), pages 1-16) discuss scientific hurdles of gene transfer in vivo.  Some scientific hurdles, such as the absence of efficient delivery systems, difficulty with sustained expression, insertional mutagenesis and host immune reactions, remain formidable challenges to the field of gene transfer.  Many of the hurdles have to do with providing efficient gene delivery.  For examples, the vector uptake and distribution must be tightly controlled so that expression of the vector-encoded gene remains within the therapeutic range-if the expression is too low, the functional protein product may not be produced at a high enough concentration to effectively restore the intended biochemical pathway.  Transcription of the new genetic material must remain stable so that the transgene is expressed as long as necessary to treat the disease.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  The ideal vector would be cell-type specific, but the design of either non-viral or viral vectors that successfully target a specific cellular receptor has been elusive despite a great deal of effort.  To date, re-engineered viral vectors are often too large, too unstable, or otherwise unable to reach the nucleus of some cell types.  Non-viral gene delivery remains prohibitively inefficient for most therapeutic applications (e.g. p. 10, under “Scientific Hurdles”).  For viral vectors, especially adenoviral and adeno-associated viral vectors, the exposed individuals have circulating antibodies that can interfere with transduction of closely related recombinant vectors.  The control of an unanticipated immune response can be complicated by the challenge of "turning off" expression of transgene driven by constitutive, non-conditioned promoter sequence specifically designed to always be "on" (e.g. p. 11, 1st paragraph).
Further, Durymanov et al., 2018 (Frontiers in Pharmacology, Vol. 9, Article 971, p. 1-15) reports that “multiple physiological barriers upon systemic administration remain a key challenge in clinical translation of anti-cancer gene therapeutics.  Besides extracellular barriers including sequestration of gene delivery nanoparticles from the bloodstream by resident organ-specific macrophages, and their poor extravasation and tissue penetration in tumors, overcoming intracellular barrier is also necessary for successful delivery of nucleic acids.  Whereas for RNA delivery the endosomal barrier holds a key importance, transfer of DNA cargo additionally requires translocation into the nucleus.  Better understanding of crossing membrane barrier by nucleic acid nanoformulations is essential to the improvement of current non-viral carriers” (e.g. Abstract).  Cancer gene therapy remains a significant challenge due to numerous barriers limiting delivery of gene cargo, and nanoparticles for nucleic acid delivery have to reach specific intracellular compartment, i.e. cytosol for siRNA and mRNA, and nucleus for DNA.  The importance of overcoming these generally conserved intracellular barriers is increasing as additional genetic manipulation technologies, such as CRISPR/Cas9 system, will require delivery to specific intracellular compartments to be effective and clinically relevant. (e.g. p. 1, 2nd paragraph). “Despite advantages of viral vectors in terms of gene delivery efficacy, their use may cause immune responses and severe side effects… resulting in limited and very cautious clinical use” (e.g. p. 1, last paragraph).  “Despite progress in studying mechanisms of cell transfection by non-viral vectors and elucidation of the impact of intracellular barriers on transfection efficacy, some important information is still lacking.  For instance, it is still unknown how endosomal phospholipids interact with nucleic acid nanoformulations… Additionally, clinically relevant mitosis-independent mechanisms of DNA translocation into the nuclei of cancer cells are unknown, ineffective, and not well-managed. (e.g. p. 11, right column, 4th paragraph).
It appears that for systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue, and there is immune response against adenovirus vector and AAV vector.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Multiple physiological barriers upon systemic administration remain a key challenge in clinical translation of anti-cancer gene therapeutics, extracellular barriers include sequestration of gene delivery nanoparticles from the bloodstream by resident organ-specific macrophages, and overcoming intracellular barrier is also necessary for successful delivery of nucleic acids.  Whereas for RNA delivery the endosomal barrier holds a key importance.  Administration routes also play an important role to determine whether sufficient RNA or vector can be obtained at target sites in a subject.  Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient expressed gene product can be obtained at the target cells so as to perform its purpose in vivo.  The type of promoter used also can affect the efficiency of desired nucleic acid and gene product expressed at the target cells and whether sufficient nucleic acid and gene product is expressed so as to provide desired effect in vivo.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to prepare a first nucleic acid encoding a gRNA specifically targeting a GUCY2D gene sequence and a second nucleic acid encoding an RNA-guided endonuclease or rAAV comprising said first and second nucleic acids, to prepare rAAV further comprises a replacement nucleic acid encoding a replacement functional guanylate cyclase, identification of a subject having CORD6 disorder, administration of the claimed nucleic acids or rAAV to said subject having CORD6 via various administration routes, trial and error experimentation to determine the presence of the claimed nucleic acids or rAAV at the target cells in the subject having CORD6, trial and error experimentation to determine whether sufficient Cas9 and specific gRNA are expressed at the target cells in the subject, trial and error experimentation to determine whether the target GUCY2D gene has been edited by Cas9 and gRNA or the replacement nucleic acid encoding guanylate cyclase has been integrated into the targeted GUCY2D loci, and trial and error experimentation to determine whether the various pathological symptoms of CORD6 in the subject have been ameliorated.
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632